       Case 3:18-cr-03677-W Document 154 Filed 06/22/20 PageID.2274 Page 1 of 4


 1 DAVID D. LESHNER
   Attorney for the United States
 2
   Acting under Title 28, U.S.C. Section 515
 3 EMILY W. ALLEN (CA Bar No. 234961)
 4 W. MARK CONOVER (CA Bar No. 236090)
   PHILLIP L.B. HALPERN (CA Bar No. 133370)
 5 Assistant United States Attorneys
 6 U.S. Attorney’s Office
   880 Front Street, Room 6293
 7 San Diego, CA 92101
 8 Telephone: (619) 546-6964
   Email: Phillip.Halpern@usdoj.gov
 9
10 Attorneys for the United States
11                             UNITED STATES DISTRICT COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                Case No. 18CR3677-W
14
15                Plaintiff,                  JOINT MOTION TO CONTINUE
           v.                                 MARGARET HUNTER SENTENCING
16                                            HEARING
17   MARGARET E. HUNTER (2),
                                              DATE: July 6, 2020
18
                  Defendant.                  TIME: 9:00am
19                                            COURT: 3C (Schwartz)
20                                            HON. THOMAS J. WHELAN
21
22        The United States of America, by and through its counsel David D. Leshner, Attorney
23 for the United States, Acting under Title 28, U.S.C. Section 515, and Emily W. Allen, W.
24 Mark Conover, and Phillip L.B. Halpern, Assistant U.S. Attorneys, and Defendant Margaret
25 E. Hunter, by and through her attorneys of record, Thomas W. McNamara and Logan D.
26 Smith, respectfully move jointly to request a continuance of Ms. Hunter’s sentencing
27 hearing to August 10, 2020 (9:00 a.m.), or as soon thereafter as is convenient for the court.
28
     Case 3:18-cr-03677-W Document 154 Filed 06/22/20 PageID.2275 Page 2 of 4



 1     In support of this joint motion, the parties submit that:
 2     1.    On January 22, 2020, the Court ordered that Margaret Hunter’s sentencing
 3           hearing be rescheduled to April 7, 2020 (later changed to April 6, 2020). Dkt.
 4           No. 116.
 5     2.    On March 17, 2020, the Chief United States District Judge of the Southern
 6           District of California entered an Order suspending jury trials and other
 7           proceedings (including sentencings) scheduled to begin before April 16, 2020.
 8           See Order of the Chief Judge No. 18, Suspension of Jury Trials and Other
 9           Proceedings during the COVID-19 Public Emergency (March 17, 2020).
10     3.    This Order was imposed, inter alia, due to: (1) the state of emergency declared
11           in response to the spread of the coronavirus (COVID-19); and (2) the
12           restrictions on public gatherings recommended by the Centers for Disease
13           Control and Prevention.
14     4.    In light of the Court’s March 17, 2020 order, and in order to protect public
15           safety and prevent the spread of the COVID-19 outbreak, the parties jointly
16           requested that Margaret Hunter’s sentence be continued until May 4, 2020 at
17           9:00 a.m. Dkt. No. 142.
18     5.    On April 2, 2020, this Court granted the parties joint request to continue
19           Margaret Hunter’s sentence until May 4, 2020. Dkt. No. 144.
20     6.    On April 15 and May 15, 2020, the Chief United States District Judge of the
21           Southern District of California entered Orders extending “the judicial
22           emergency for an additional period of 30 days.” See Orders of the Chief Judge
23           No. 24 and 27. Extending Suspension of Jury Trials and Other Proceedings
24           during the COVID-19 Public Emergency.
25     7.    In light of the Court’s various orders, and in order to protect public safety and
26           prevent the spread of the COVID-19 outbreak, the parties jointly requested that
27           Margaret Hunter’s sentence be continued during the ongoing public
28           emergency. See Dkt. Nos. 146 and 151.

                                               2
       Case 3:18-cr-03677-W Document 154 Filed 06/22/20 PageID.2276 Page 3 of 4



 1         8.    On April 27 and May 28, 2020, this Court granted the parties joint requests to
 2               continue Margaret Hunter’s sentence. Dkt. Nos. 148 and 153.
 3         9.    On June 11, 2020, the Chief United States District Judge of the Southern
 4               District of California entered another Order extending “the judicial emergency
 5               for an additional period of 30 days” as ‘[m]any of the circumstances giving rise
 6               to the judicial emergency have not abated.” See Order of the Chief Judge No.
 7               30, Extending Suspension of Jury Trials and Other Proceedings during the
 8               COVID-19 Public Emergency (June 11, 2020).
 9         10.   In light of the Court’s latest order addressing the judicial emergency, and in
10               order to protect public safety and prevent the spread of the COVID-19
11               outbreak, the parties again jointly request that Margaret Hunter’s sentence be
12               continued approximately 30 days until August 10, 2020 at 9:00 a.m.
13
14
15                                     Signature Certification
16         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
17 Procedures Manual, I hereby certify that the content of this document is acceptable to Logan
18 D. Smith., counsel for Margaret Hunter, and that I have obtained said counsel’s authorization
19 to affix their electronic signature to this document.
20
21         DATED: June 22, 2020                   Respectfully submitted,
22
                                                   DAVID D. LESHNER
23                                                 Attorney for the United States
                                                   Acting under Title 28, U.S.C. Section 515
24
                                                   s/ Phillip L.B. Halpern
25                                                 EMILY W. ALLEN
26                                                 W. MARK CONOVER I
                                                   PHILLIP L.B. HALPERN
27                                                 Assistant U.S. Attorneys
28

                                                  3
     Case 3:18-cr-03677-W Document 154 Filed 06/22/20 PageID.2277 Page 4 of 4



 1     DATED: June 22, 2020               MCNAMARA SMITH LLP
 2                                  By:    /s/ Logan D. Smith
                                          LOGAN D. SMITH
 3                                        lsmith@mcnamarallp.com
                                          THOMAS W. MCNAMARA
 4                                        tmcnamara@mcnamarallp.com
 5                                        Attorneys for Defendant Margaret E. Hunter

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          4
